The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                    September 5, 2014

                                   No. 04-13-00744-CR

                                   Arturo NORIEGA,
                                        Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR4087
                         Honorable Dick Alcala, Judge Presiding


                                     ORDER
        The State’s Motion for Extension of Time to File Brief is hereby GRANTED. The
State’s brief is due October 3, 2014. No further extensions of time will be granted absent
extraordinary circumstances.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of September, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court